FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50421

               Plaintiff - Appellee,             D.C. No. 3:10-cr-01736-GT

  v.
                                                 MEMORANDUM *
SANTOS TOLENTINO-AVILA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Gordon Thompson, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Santos Tolentino-Avila appeals from the 18-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Tolentino-Avila contends that the district court procedurally erred by failing

to address and consider his non-frivolous arguments in support of a lower sentence.

The record reflects that the district court considered Tolentino-Avila’s mitigating

arguments regarding his personal history and future plans, but found the

circumstances insufficient to warrant a sentence below the Guidelines range. See

United States v. Stoterau, 524 F.3d 988, 999-1000 (9th Cir. 2008). The district

court provided an adequate explanation for the sentence imposed, and did not

otherwise procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                    10-50421